DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-3 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the leg" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant may wish to amend claim 3 to recite “a leg” therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2003/0033927 to Bryant et al. (“Bryant”) in view of U.S. Pat. Pub. No. 2011/0266388 to Sorin.
Regarding claim 1, Bryant discloses an aircraft undercarriage (landing gear 20) (Fig. 1; para. [0043]-[0045]) provided at its bottom end with a rocker arm (bogie beam 30) (Fig. 1; para. [0044]) carrying at least two axles (axles carrying forward wheel(s) 34, aft wheel(s) 36 and/or middle wheel(s) 38) (Fig. 1; para. [0044]), including one (front wheel(s) 34) (Fig. 1; para. [0044]) in front of a hinge (main pivot 32) (Fig. 1; para. [0044]) between the rocker arm (bogie beam 30) (Fig. 1; para. [0044]) and the undercarriage (landing gear 20) (Fig. 1; para. [0043]-[0045]) and the other (aft wheel(s) 36) (Fig. 1; para. [0044]) behind said hinge (main pivot 32) (Fig. 1; para. [0044]), the undercarriage (landing gear 20) (Fig. 1; para. [0043]-[0045]) being characterized in that one of the axles (axles carrying forward wheel(s) 34, aft wheel(s) 36 and/or middle wheel(s) 38) (Fig. 1; para. [0044]) is fitted with one or more wheels (front 
However, Bryant does not disclose that one of the axles is fitted with one or more braked wheels and the other axle is fitted with one or more motor-driven wheels.  Nevertheless, Sorin teaches an aircraft undercarriage (main undercarriage 3) (Abstract; Figs. 1, 2; paras. [0010], [0019], [0020]) being characterized in that one of the axles (e.g., front axle) (Fig. 2; paras. [0010], [0019], [0020]) is fitted with one or more braked wheels (Fig. 2; paras. [0010], [0020]) and the other axle (e.g., aft axle) (Fig. 2; paras. [0010], [0019], [0020]) is fitted with one or more motor-driven wheels (Fig. 2; paras. [0010], [0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft undercarriage disclosed in Bryant with the independent braked wheel and driven wheel taught in Sorin in order to improve the braking capacity of the aircraft due to the static loading being naturally transferred to towards the front of the aircraft during braking (para. [0021]) and improving the driving of the wheels due to the static loading being naturally transferred towards the rear of the aircraft during independent driving stage when the aircraft is moving in a forward direction (para. [0022]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft undercarriage disclosed in Bryant with the independent braked wheel and driven wheel taught in Sorin, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Bryant in view of Sorin teaches an undercarriage according to claim 1 (see above).  Furthermore, Sorin
Regarding claim 3, Bryant in view of Sorin teaches an undercarriage according to claim 1 (see above).  Furthermore, Bryant discloses an undercarriage (landing gear 20) (Fig. 1; para. [0043]-[0045]) including a rocking shock absorber (auxiliary strut 40) (Fig. 1; para. [0045], [0046]) acting on the rocker arm (bogie beam 30) (Fig. 1; para. [0044]) to exert at least one of the following actions: 
- controlling the angle between the rocker arm (bogie beam 30) (Fig. 1; paras. [0044], [0046]) and the leg (main strut 22) (Fig. 1; para. [0043]) during a stage of raising the undercarriage; 
- damping oscillatory movements of the rocker arm (bogie beam 30) (Fig. 1; paras. [0044], [0046]) about the pivot (main pivot 32) (Fig. 1; paras. [0044], [0046]); and 
- distributing the vertical load taken up by the wheels by exerting a controlled thrust force on the rocker arm (bogie beam 30) (Fig. 1; paras. [0044], [0046]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/368,577 in view of Bryant and further in view of Sorin.  While the claims of the instant application recite details regarding the rocker arm, pivot and axles (claim 1) and shock absorber (claim 3) that are not claimed in the ’577 Application, they would have been obvious over Bryant, which teaches all of those limitations with regard to the undercarriage itself and auxiliary strut 40, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, claim 2 of the instant application recites the limitation that the front axle carries the braked wheel and the rear axle carries the motor-driven wheel that is not recited in the ’577 Application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Sorin in order to improve the braking capacity of the aircraft due to the static loading being naturally transferred to towards the front of the aircraft during braking (Sorin at para. [0021]) and improving the driving of the wheels due to the static loading being naturally transferred towards the rear of the aircraft during independent driving stage when the aircraft is moving in a forward direction (Sorin at para. [0022]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 3,091,416 to Knights et al.; and U.S. Pat. Pub. Nos. 2009/0108131 to Lavigne et al.; 2019/0016319 to Thompson et al.; 2018/0304999 to Schmidt et al.; 2016/0257398 to Bennett; 2014/0374538 to Schmidt; 2014/0346273 to Nelson; 2012/0211600 to Mellor; 2012/0126055 to Lindahl et al.; 2010/0116930 to Griffin; and Int’l. Pub. No. WO 2009/047367 A2 to Bennett relate to aircraft bogie undercarriages.  U.S. Pat. Pub. No. 2015/0301531 to Gama-Valdez et al. relates to a landing gear force and moment distributor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE J BROWN/Primary Examiner, Art Unit 3643